IN THE COURT OF CRIMINAL APPEALS

OF TEXAS





NO. WR-71,914-01


EX PARTE MICHAEL TODD GONNER, Applicant





ON APPLICATION FOR A WRIT OF HABEAS CORPUS
IN CAUSE NO. 1128689D FROM THE CRIMINAL

DISTRICT COURT NUMBER ONE OF TARRANT COUNTY



 Price, J., filed a concurring statement.

CONCURRING STATEMENT

	This is an original application for writ of habeas corpus, alleging that the applicant is
being detained illegally pursuant to a contempt order for the failure to make payments to
offset the cost of legal services. (1)  However, the Texas Rules of Appellate Procedure mandate
that "[a] motion for leave to file must accompany an original petition for writ of habeas
corpus[.]" (2)  The applicant has filed no such motion with his application.  For this reason I
agree that the proper course is for the Court to deny the applicant leave to file.
Filed:		May 6, 2009
Do Not Publish
1. 	 Tex. Code Crim. Proc. art. 26.05(g).
2. 	 Tex.R.App.P. 72.1.